—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered January 4, 1989, convicting him of robbery in the first degree, criminal possession of stolen property in the fifth degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On his direct examination, the defendant testified that the instant incident occurred while he was on parole, and that the arresting officer decided to arrest him only after the officer learned that the defendant was on parole. Therefore, the trial court did not improvidently exercise its discretion by permitting the prosecutor to attack the defendant’s credibility on cross examination by asking him a few questions concerning the effect of a conviction in this case on his parole status (see, *644People v Chaitin, 61 NY2d 683, 684-685; People v Brown, 157 AD2d 790, 791; People v Watts, 154 AD2d 723, 724; People v McCullough, 141 AD2d 856, 858; cf., People v Astacio, 131 AD2d 684).
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]), and in any event, are without merit. Kunzeman, J. P., Kooper, Sullivan and Lawrence, JJ., concur.